Hill, C. J.
1. An accusation charging that the accused ‘‘did sell and barter, for valuable consideration, alcoholic, spirituous, malt, and intoxicating liquors, and intoxicating bitters” is in the language of the statute, and is sufficiently definite, although it fails to designate the “valuable consideration,” or to specify the kind of intoxicating liquors or intoxicating bitters sold or bartered.
2. Several of the excerpts objected to from the charge contained technical inaccuracies, but these could not have misled or confused the jury or *752Imrt tli© accused. No material error of law was committed, and the evidence supports the verdict.
Accusation of sale of liquor; from city court of Fitzgerald— Judge Wall. March 14, 1910.
Submitted May 3,
Decided May 12, 1910.
Otis II. Elkins, for plaintiff in error.
A. J. McDonald, solicitor, contra.

Judgment affirmed.


Russell J., dissents from the 2d division of the decision.